DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 4/30/2021 amended claims 1, and 3-9. Claims 1, and 3-9, are currently pending herein.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard M. Goldberg (Applicant’s representative) on 5/05/2021.
The application has been amended as follows: 
In the Claims:
Replace Claim 1, line 10, with the following: 
a driveshaft with a pinion mounted on the driveshaft in	
Replace Claim 1, line 13, with the following:
	a second plurality of radial teeth on the housing to form a
	Replace Claim 6, line 3, with the following:
an outer surface thereof.
	Replace Claim 8, line 2, with the following:

	Replace Claim 9, line 2, with the following:
	1, for use with one of:
Allowable Subject Matter
Claims 1, 3-9, are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: A centerless wheel for a vehicle, comprising: a rotor that is annular around an axis, and having an outer surface for engagement with a supporting surface, and an inner surface having a first plurality of radial teeth to form an annular gear; an annular member that is annular around said axis and in which the rotor is mounted, and having a housing for a drive mechanism comprising: a driveshaft with a pinion mounted on the driveshaft in engagement with said annular gear to transmit torque to the rotor for rotating the rotor, and a second plurality of radial teeth on the housing to form a gear which is spaced away from said first plurality of radial teeth of the rotor and the pinion of the annular member, both the first and second plurality of radial teeth together being operational for rotating the rotor; a connection assembly for connecting the annular member to the vehicle; an actuator acting upon the housing to rotate the annular member and the rotor relative to the connection assembly; wherein the actuator engages with the second plurality of radial teeth to rotate the driveshaft which in turn causes the pinion to engage with the first plurality of teeth to rotate the centerless wheel with respect to the connection assembly, as claimed in Claim 1 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of centerless wheels for vehicles (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claims as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618